ITEMID: 001-107247
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: NASSAU VERZEKERING MAATSCHAPPIJ N.V. v. THE NETHERLANDS
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Kristina Pardalos;Luis López Guerra;Mihai Poalelungi
TEXT: 1. The applicant company, Nassau Verzekering Maatschappij N.V., are a limited company (naamloze vennootschap) incorporated under Netherlands law with its offices in Rotterdam. Their business is insurance. The applicant company were represented before the Court by Ms R.L. Bakels, a lawyer practising in The Hague.
2. The facts of the case, as submitted by the applicant company, may be summarised as follows.
3. The limited partnership (commanditaire vennootschap) H. was a firm of insurance brokers. The applicant company insured H. against professional liability.
4. One of the clients served by H. was the limited liability company (besloten vennootschap) R. Among the insurance contracts negotiated for R. by H. was a fire insurance policy with a different insurance company (not the applicant) covering a warehouse belonging to R.
5. A dispute arose between H. and R. after the warehouse was damaged by fire. It emerged that the warehouse was underinsured, allegedly as a result of H.’s negligence.
6. R. sued H. for the difference between the insurance payout and the actual damage before the Regional Court (rechtbank) of Zutphen. On 21 June 2006 that court ordered H. to pay to R. a total sum of 725,000 euros in damages, plus interest and costs.
7. The time-limit for lodging an appeal with the Court of Appeal (gerechtshof) expired on 21 September 2006.
8. The appeal summons (dagvaarding) was served on R. on 27 September 2006, that is six days late. The applicant company state that this resulted from an oversight on the part of the bailiff (deurwaarder).
9. On 10 April 2007 the Court of Appeal of Arnhem gave judgment rejecting H.’s appeal as out of time.
10. H. lodged an appeal on points of law with the Supreme Court (Hoge Raad), which confirmed the Court of Appeal’s judgment on 24 April 2009.
11. The applicant company paid the sums awarded by the Regional Court to R.
12. On 22 October 2009 H. and the applicant company signed a deed of assignment (akte van cessie) containing the following clauses:
“8. The parties [i.e. H. and the applicant company] take the view that – since it has now been established in law that H.’s appeal is inadmissible – H.’s right of access to a tribunal, enshrined in Article 6 of the Convention, has been violated. H. thus has a claim against the Netherlands State based on violation of Article 6 of the Convention. This claim will be realised by bringing proceedings against the Netherlands State in the European Court of Human Rights on the ground of violation of Article 6 of the Convention.
9. H. is prepared to assign the above-mentioned claim against the Netherlands State to [the applicant company] for the purpose of the intended proceedings. [The applicant company] are prepared to accept this assignment.”
